ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-282, concluding that SUSAN E. CARDULLO of LINCOLN PARK, who was admitted to the bar of this State in 1996, should be reprimanded for violating RPC 8.4(b) (commission of a criminal act that reflects adversely on honesty, trustworthiness or fitness as a lawyer), and good cause appearing;
It is ORDERED that SUSAN E. CARDULLO is hereby reprimanded; and it is further
ORDERED that respondent shall submit quarterly reports to the Office of Attorney Ethics detailing her activities to overcome her addiction to alcohol, for a period of two years and until the further Order of the Court; and it is further
*108ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse' the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.